Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 1 of 60 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

UNITED STATES OF AMERICA §
                                             §       No. 5:19-C
v.                            §                      JUDGE
                                             §
PHILIP LAMB (01) §                                   SEALED
NICOLAS ARROYO (02) §
VINCENT MARCHETTI, JR. (03) §
WILLIAM FLOWERS (04) §
STEVEN DONOFRIO (05) §
JAMES J. WALKER, JR. (06) §
a/k/a JIMMY WALKER §
TIMOTHY ARMSTRONG (07) §
VIRGINIA BLAKE HERRIN (08) §
PATRICK RIDGEWAY (09) §
CHISMERE MALLARD (10) §
RAY W. NG (11) §
ASHLEY KRETZSCHMAR (12) §

                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                   General Allegations

       At all times relevant to this Indictment:

       The Medicare Program

       1. The Medicare Program ( Medicare ) is a federal health care program

providing benefits to persons who are over the age of sixty-five and some persons under

the age of sixty-five who are blind or disabled. Medicare is administered by the Centers

for Medicare and Medicaid Services (CMS), a federal agency under the United States

Department of Health and Human Services (HHS). Individuals who receive benefits

under Medicare are referred to as Medicare beneficiaries.


Indictment - Page 1
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 2 of 60 PageID #: 2




        2.     Medicare is a health care benefit program, as defined by Title 18, United

 States Code, Section 24(b), in that it is a public plan affecting commerce under which

medical benefits, items, and services are provided to individuals and under which

individuals and entities who provide medical benefits, items, or services may obtain

payments.

        3. Medicare is a “Federal health care program, as defined by Title 42, United

 States Code, Section 1320a-7b(f), in that it is a plan or program that provides health

benefits, whether directly, through insurance, or otherwise, which is funded directly, in

whole or in part, by the United States Government.

        4. The Medicare payment system is comprised of four parts: Medicare Part

A, which provides, among other things, hospital, home health, and skilled nursing care;

Medicare Part B, which provides coverage for outpatient services, such as laboratory,

radiology, and therapy; Medicare Part C, which provides managed care coverage; and

Medicare Part D, which covers prescription drug benefits.

        5. A Medicare Administrative Contractor (MAC) is a private health care

insurer that has been awarded a geographic jurisdiction to process Medicare Part A and

Part B claims for Medicare Fee-For-Service beneficiaries. The MAC also administers the

provider enrollment process. CMS relies on a network of MACs to serve as the primary

operational contact between the Medicare program and health care providers enrolled, or

seeking to become enrolled, in the program.

        6. For a laboratory to become enrolled in Medicare, it must submit a Medicare

enrollment application. CMS regulates all laboratory testing through the Clinical

Indictment - Pa e 2
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 3 of 60 PageID #: 3




Laboratory Improvement Amendments (CLIA) regulations, which establish standards for

laboratory testing covered and paid for by Medicare. To register for Medicare and to

 obtain a certificate of accreditation, the owner of the laboratory must submit an

application to HHS. 42 C.F.R. § 493.55. The application must identify the laboratory

and provide details about the laboratory s operations. 42 C.F.R. § 493.55(c). Under no

circumstances may a person solicit or accept materials from the human body for

laboratory examination or other procedure unless there is in effect for the laboratory a

certificate issued by FIHS allowing those procedures to take place. 42 U.S.C. § 263a(b).

        7. The CLIA regulations define laboratory as a “facility for the biological,

microbiological, serological, chemical, immunohematological, hematological,

biophysical, cytological, pathological, or other examination of materials derived from the

human body for the purpose of providing information for the diagnosis, prevention, or

treatment of any disease or impairment of, or the assessment of the health of, human


beings. 42 C.F.R. § 493.2. Each laboratory must have appropriate and sufficient

equipment, instruments, and supplies for the type and volume of testing it performs. 42

C.F.R. § 493.1101(b).

        8. Once laboratories have received CLIA accreditation, they may apply to

Medicare to be a health care provider to receive payment for health care services

provided. In submitting an application to Medicare, health care providers certify they

understand and will abide by the federal laws and regulations governing their

participation in Medicare, including a specific understanding of 42 U.S.C. § 1320a-7b(b),

Illegal Remunerations, also known as the Anti-Kickback Statute.

Indictment - Page 3
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 4 of 60 PageID #: 4




        9. When Medicare approves a provider s application, Medicare issues the

 provider a unique provider number, known as a National Provider Identifier ( NPI ).

 Medicare uses the NPI to identify the provider in claims submitted for payment. CMS

 contracts with MACs to perform all enrollment activities for laboratories.

        10. Upon enrollment, Medicare issues providers a provider manual that

 describes the requirements to participate in the Medicare program, as well as ongoing

 newsletters advising them of the additional requirements for participation and instructions

 on what services Medicare covers. Medicare manuals and other resources are also


publically-available online.

        11. CMS also contracts with MACs to administer Medicare Part B claim

payments, which includes claims for laboratory services. Each time a laboratory provider

 submits a claim to Medicare, the laboratory provider certifies the claim is true, correct,

 and complete, and complies with all Medicare laws and regulations. The claims are

 generally submitted electronically.

        12. Individuals who qualify for Medicare benefits are commonly referred to as

Medicare beneficiaries. Each beneficiary is assigned a Health Insurance Claims Number

 ( HICN ).

        13. A laboratory provider enrolled as a Medicare provider is able to file claims

with Medicare to obtain payment for services provided to beneficiaries. A Medicare

claim is required to set forth, among other things, the beneficiary’s name and Medicare

HICN, the services performed for the beneficiary, the date the services were provided, the




Indictment - Page 4
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 5 of 60 PageID #: 5




 cost of the services, and the name and identification number of the physician or other

 health care provider who ordered the services.


        Special Fraud Alerts

        14. In October 1994, the HHS Office of Inspector General (OIG) issued a

 Special Fraud Alert on Arrangements for the Provision of Clinical Laboratory Services.

 In the Special Fraud Alert, the OIG posed the question, How does the Anti-Kickback

 Statute relate to arrangements for the provision of clinical lab services? The OIG s

 answer, in part, was the following:

        Whenever a laboratory offers or gives to a source of referrals source of
       referrals anything of value not paid for at fair market value, the inference
       may be made that the thing of value is offered to induce the referral of
       business. The same is true whenever a referral source solicits or receives
        anything of value from the laboratory.

        15. On June 25, 2014, the OIG issued a Special Fraud Alert on Laboratory

 Payments to Referring Physicians. In the Special Fraud Alert, the OIG highlighted its

 concerns with arrangements in which the amounts paid to a referral source take into


 account the volume or value of business generated by the referral source, as follows:

       Arrangements in which laboratories provide free or below-market goods or
       services to physicians or make payments to physicians that are not
       commercially reasonable in the absence of Federal health care program
       referrals potentially raise four major concerns typically associated with
       kickbacks corruption of medical judgment, overutilization, increased
       costs to the Federal health care programs and beneficiaries, and unfair
       competition. This is because such transfers of value may induce physicians
       to order tests from a laboratory that provides them with remuneration,
       rather than the laboratory that provides the best, most clinically appropriate
       service. Such transfers of value also may induce physicians to order more
       laboratory tests than are medically necessary, particularly when the
       transfers of value are tied to, or take into account, the volume or value of
       business generated by the physician. We are particularly concerned about

Indictment - Page 5
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 6 of 60 PageID #: 6




        these types of arrangements because the choice of laboratory, as well as the
        decision to order laboratory tests, typically is made or strongly influenced
        by the physician, with little or no input from patients.

        PGx Testing

        16. Pharmacogenetic ( PGx ) testing, also known as pharmacogenomic testing,

 is a type of genetic testing that identifies genetic variations that effect how an individual

patient metabolizes certain drugs.

        DART Registry

        17. The Diagnosing Adverse Drug Reactions (“DART ) Registry was a clinical

trial sponsored by UTC Laboratories, LLC (UTC) d/b/a Renaissance RX (“RenRx”). It

was established in October 2013.

        18. The DART Registry was designed to assess whether the use of PGx data

results in a meaningful change in a subject's drug or dose regimen. In addition, the

DART Registry was intended to evaluate the relationship between adverse drug reactions

(ADR) and genotype and assessed resource utilization (emergency department visits and

hospitalizations) associated with ADR.

        The Defendants and Associated Companies

        19. Philip Lamb resided in or around Scottsdale, Arizona.

        20. Nicolas Arroyo resided in or around Chandler, Arizona; Tempe, Arizona;

and Orange County, California.

        21. Genetic Technological Innovations, LLC (GTI) was a Delaware limited

liability company. It was formed on September 12, 2013. On April 4, 2014, GTI

registered in California as a foreign limited liability company. The company is currently

Indictment - Page 6
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 7 of 60 PageID #: 7




active. Philip Lamb was the Chief Financial Officer. Nicolas Arroyo was the Chief

Executive Officer. GTI was headquartered in Irvine, California.

       22. Vantari Medical, LLC d/b/a Vantari Genetics, LLC (Vantari) was an

Arizona limited liability company. It was formed on September 9, 2011. On August 7,

2013, Vantari registered in California as a foreign limited liability company. The

company is currently inactive.

        23. Vantari was a laboratory provider headquartered in Irvine, California. It

maintained a distribution center in Tempe, Arizona. Philip Lamb was the Chief

Financial Officer. Nicolas Arroyo was the Chief Executive Officer.

        24. KNM Global, LLC (KNM Global) was a Delaware limited liability

company. Formed on July 9, 2014, the company is currently inactive.

        25. Codon DX Services, LP (Codon) was a California limited partnership.

Formed on February 24, 2015, the company is currently inactive.

        26. Vincent Marchetti, Jr. resided in or around Scottsdale, Arizona.


        27. William Flowers resided in or around Houston, Texas.

        28. Advanced Life Sciences, LLC (ALS) was an Arizona limited liability

company. Formed on March 1, 2013, the company is currently active. Vincent

Marchetti, Jr. is the Managing Member. William Flowers is a Member.

        29. Vivo Holdings, LLC (Vivo) was a Delaware limited liability company. It

was formed on July 14, 2014. On September 30, 2014, Vivo registered in Arizona as a

 foreign limited liability company. The company is currently active. Vincent Marchetti,

 Jr. and William Flowers are Members.

 Indictment - Page 7
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 8 of 60 PageID #: 8




         30. Vivus Holdings, LLC (Vivus) was a Delaware limited liability company. It

was formed on September 10, 2014. On September 30, 2014, Vivus registered in

Arizona as a foreign limited liability company. The company is currently active.

Vincent Marchetti, Jr. and William Flowers are Members.

         31. Steven Donofrio resided in or around Temecula, California.


         32. Genematrix, LLC (Genematrix) was a Nevada limited liability company.

Formed on April 15, 2014, the company is currently active.

         33. James J. Walker, Jr. a/k/a Jimmy Walker resided in or around Frisco,

Texas.


         34. FLO Vascular, LLC (FLO Vascular) was a Texas limited liability company.

Formed on October 8, 2010, the company is currently active. Jimmy Walker is the

Managing Member and registered agent.

         35. Timothy Armstrong resided in or around Frisco, Texas.


         36. Universal Medical Testing, LLC (UMT) was a Nevada limited liability

 company. Formed on November 22, 2013, the company is currently active. Timothy

Armstrong was a principal.

         37. Virginia Blake Herrin resided in or around Frisco, Texas.

         38. VBH Medical Testing, LLC (VBH) was a Texas limited liability company.

Formed on October 9, 2014, the company is currently inactive. Virginia Blake Herrin

 was the Managing Member.

         39. Patrick Ridgeway resided in or around Jackson, Mississippi.




 Indictment - Page 8
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 9 of 60 PageID #: 9




       40. UTC Laboratories, LLC (UTC) d/b/a Renaissance RX ( RenRx ) was a

Louisiana limited liability company. It was formed on June 21, 2012. On October 24,

2014, UTC reorganized as a Delaware limited liability company. On October 31, 2014,

UTC registered in Louisiana as a foreign limited liability company. The company is

currently active.

       41. RenRx was a laboratory provider headquartered in New Orleans, Louisiana.

Patrick Ridgeway was a principal.

       42. On December 23, 2014, RenRx received a Notice of Suspension of

Medicare Payments based on “credible allegations of fraud.” The CMS suspension

notice advised that the suspension of RenRx s Medicare payments took effect on

December 22, 2014. RenRx remained under a Medicare payment suspension until

 September 30, 2019, when it was excluded from Medicare, Medicaid, and all other

federal health care programs for a period of 25 years.

       43. Chismere Mallard resided in or around Mission, Texas.

        44. CLS Devices, LLC (CLS Devices) was a Texas limited liability company.

Formed on April 22, 2014, the company is currently inactive. Chismere Mallard was

 the Managing Member.

        45. Ray W. Ng resided in or around Dallas, Texas.

        46. Ashley Kretzschmar resided in or around Aledo, Texas

        47. Unindicted Co-conspirator 1 resided in or around Phoenix, Arizona, and

 Orange County, California.

        48. Unindicted Co-conspirator 2 resided in or around Friendswood, Texas.

 Indictment - Page 9
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 10 of 60 PageID #: 10



         49. Unindicted Co-conspirator 3 resided in or around Lubbock, Texas, and

  McKinney, Texas.

         50. Distributor 1 was a Texas limited liability company. Formed on February

  26, 2013, the company is currently active. Unindicted Co-conspirator 3 was the

  Managing Member.

         51. Company 1 was a Texas limited liability company. Formed on October 10,

  2007, the company is currently active. Unindicted Co-conspirator 3 was a Managing

  Member.


         52. Unindicted Co-conspirator 4 resided in or around McAllen, Texas.

         53. Unindicted Co-conspirator 5 resided in or around Lubbock, Texas.

         54. Unindicted Co-conspirator 6 resided in or around Parker, Texas.


         55. Distributor 2 was a Texas limited liability company. Formed on June 19,

  2008, the company is currently active. Unindicted Co-conspirator 4 and Unindicted Co¬

  conspirator 5 were Members.


         56. Laboratory 1 was a laboratory provider headquartered in Fountain Valley,

  California.

         57. Laboratory 2 was a laboratory provider headquartered in San Diego,

  California.




  Indictment - Page 10
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 11 of 60 PageID #: 11




                                             COUNT 1

                                                              Violation: 18U.S.C. §371
                                                              (Conspiracy to Commit Illegal
                                                              Remunerations)

         1. The General Allegations sections of this Indictment are realleged and

  incorporated by reference as though fully set forth herein.

         2. From in or around September 2012, and continuing thereafter until or about

  June 2017, the exact dates being unknown, in the Eastern District of Texas, and

  elsewhere, the defendants, Philip Lamb, Nicolas Arroyo, Vincent Marchetti, Jr.,

  William Flowers, Steven Donofrio, James J. Walker, Jr. a/k/a Jimmy Walker,

  Timothy Armstrong, Virginia Blake Herrin, Patrick Ridgeway, Chismere Mallard,

  Ray W. Ng, and Ashley Kretzschmar, knowingly and willfully conspired and agreed

  with others, both known and unknown to the Grand Jury, to commit and abet certain

  offenses against the United States:

                a. to violate the Anti-Kickback statute by knowingly and willfully

                         soliciting or receiving any remuneration, including any kickback,

                         directly or indirectly, overtly or covertly, in cash or in kind, in return

                         for referring Medicare beneficiaries to a person for the furnishing or

                         arranging for the furnishing of any item or service for which

                         payment may be made in whole or in part under a Federal health

                         care program, namely the Medicare program, in violation of 42

                         U.S.C. § 1320a-7b(b)(l)(A);



  Indictment - Page 11
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 12 of 60 PageID #: 12




               b. to violate the Anti-Kickback statute by knowingly and willfully

                        soliciting or receiving any remuneration, including any kickback,

                        directly or indirectly, overtly or covertly, in cash or in kind, in return

                        for purchasing, leasing, ordering, or arranging for or recommending


                        purchasing, leasing, or ordering any good, facility, service, or item

                        for which payment may be made in whole or in part under a Federal

                        health care program, namely the Medicare program, in violation of

                        42 U.S.C. § 1320a-7b(b)(l)(B);

               c. to violate the Anti-Kickback statute by knowingly and willfully

                        offering or paying remuneration, including any kickback, directly or

                        indirectly, overtly or covertly, in cash or in kind, to any person to

                        induce the referral of Medicare beneficiaries for the furnishing or

                        arranging for the furnishing of any item or service for which

                        payment may be made in whole or in part under a Federal health

                        care program, namely the Medicare program, in violation of 42

                        U.S.C. § 1320a-7b(b)(2)(A); and

               d. to violate the Anti-Kickback statute by knowingly and willfully

                        offering or paying remuneration, including any kickback, directly or

                        indirectly, overtly or covertly, in cash or in kind, to any person to

                        induce the purchase, lease, order, or arrange for or recommend


                        purchasing, leasing, or ordering any good, facility, service, or item

                        for which payment may be made in whole or in part under a Federal

 Indictment - Page 12
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 13 of 60 PageID #: 13




                        health care program, namely the Medicare program, in violation of

                        42U.S.C. § 1320a-7b(b)(2)(B).

                                   Object of the Conspiracy

        3. It was the object of the conspiracy for the defendants, Philip Lamb,

 Nicolas Arroyo, Vincent Marchetti, Jr., William Flowers, Steven Donofrio, James J.


 Walker, Jr. a/k/a Jimmy Walker, Timothy Armstrong, Vir inia Blake Herrin,

 Patrick Ridgeway, Chismere Mallard, Ray W. Ng, and Ashley Kretzschmar, and

 their co-conspirators to unlawfully enrich themselves by paying and receiving kickbacks

 in exchange for the referral of and arranging for health care business for which payment

 may be made in whole or in part under the Medicare program, to conceal the kickback

 arrangement, and to use the kickbacks and the proceeds of the kickback arrangement for

 their personal benefit, as well as that of others.

                           Manner and Means of the Conspiracy

        The manner and means by which the defendants and their co-conspirators sought

 to accomplish the object and purpose of the conspiracy included, among others, the

 following:

        4. Vantari was a laboratory in California which specialized in PGx testing.

        5. Vantari utilized a network of distributors to market PGx tests to physicians

 throughout the United States.

        6. Vincent Marchetti, Jr., William Flowers, Steven Donofrio, James J.


 Walker, Jr. a/k/a Jimmy Walker, Timothy Armstrong, Virginia Blake Herrin,

 Patrick Ridgeway, Unindicted Co-conspirator 3, Unindicted Co-conspirator 4, and

 Indictment - Page 13
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 14 of 60 PageID #: 14




 Unindicted Co-conspirator 5, individually and through their companies, generated

 business for Vantari in exchange for kickback payments, namely payments that were

  determined in a manner that took into account the volume or value of any referrals or


 business otherwise generated between the parties for which payment may be made in

 whole or in part under the Medicare, Medicaid, or other Federal health care programs.

 Likewise, other distributors also generated business for Vantari in exchange for kickback

 payments.

        7. The distributors secured referrals for tests, provided specimen collectors,

  and trained physicians office staff on DNA collection, which involved a swab of a

 patient’s cheek, clinically referred to as a buccal swab. Many of the distributors had sub¬

 distributors or marketing representatives, such as Chismere Mallard, Ashley

 Kretzschmar, Unindicted Co-conspirator 2, and others who contracted with them.

         8. After receiving PGx referrals from their distributors, Vantari submitted

 claims to Medicare and private insurance carriers, first through Laboratory 1, then

 through GTI, and later through Laboratory 2. A summary of the amounts billed to and

 paid by Medicare are as follows:

               a. Laboratory 1 billed Medicare at least $18,307,248 for PGx tests

               generated by Vantari. Medicare paid Laboratory 1 at least $3,858,776 for

               those tests.


               b. Medicare was billed $18,855,721 for PGx tests generated by

               Vincent Marchetti, Jr. and William Flowers through ALS. Medicare

               paid $3,770,365 for those tests.

 Indictment - Page 14
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 15 of 60 PageID #: 15




                c. Medicare was billed $5,607,595 for PGx tests generated by Vincent

                Marchetti, Jr. and William Flowers through Vivo. Medicare paid

                $1,165,664 for those tests.

                d. Medicare was billed $15,941,100 for PGx tests generated by Steven

               Donofrio through Genematrix. Medicare paid $3,120,940 for those tests.

               e. Medicare was billed $19,027,583 for PGx tests generated by Jimmy

               Walker through FLO Vascular. Medicare paid $4,067,168 for those tests.

                        i. Medicare was billed $862,050 for PGx tests referred by Ray

                        W. Ng. Medicare paid $204,130 for those tests.

                        ii. Medicare was billed $1,763,697 for PGx tests referred by

                        Unindicted Co-conspirator 6. Medicare paid $92,993 for those tests.

               f. Medicare was billed $7,020,712 for PGx tests generated by

               Unindicted Co-conspirator 3 through Distributor 1. Medicare paid

               $1,512,297 for those tests.

               g. Medicare was billed $16,760,179 for PGx tests generated by

               Unindicted Co-conspirator 3, Unindicted Co-conspirator 4, and Unindicted

               Co-conspirator 5, through Distributor 2. Medicare paid $3,307,840 for

               those tests.


                        i. Medicare was billed $9,630,089 for PGx tests generated by

                        Chismere Mallard through CLS Devices. Medicare paid

                        $1,853,521 for those tests.




 Indictment - Page 15
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 16 of 60 PageID #: 16




                h. Medicare was billed $3,496,753 for PGx tests generated by Timothy

                Armstron and Virginia Blake Herrin through UMT. Medicare paid

                $727,903 for those tests.

                i. Medicare was billed $8,529,407 for PGx tests generated by Timothy

                Armstrong and Virginia Blake Herrin through VBH. Medicare paid

                $1,736,182 for those tests.

                j. Medicare was billed more than $3,367,271 for PGx tests generated

                by Unindicted Co-conspirator 2. Medicare paid more than $666,571 for

                those tests.


                k. Medicare was billed $491,998 for PGx tests generated by Ashley

                Kretzschmar. Medicare paid $92,993 for those tests.

         9. Vantari paid its distributors a percentage of net collected reimbursements

  for the referral of and arranging for health care business. Net collected reimbursements

  were defined as payments actually received by Vantari from Medicare and private

  insurance carriers.


         10. At some point, Vantari changed its commission structure whereby

  distributors were paid a percentage of net collected non-federal reimbursements. Net

  collected non-federal reimbursements were defined as payments actually received by

  Vantari from any commercial insurance carrier or private payer.

         11. Vantari continued to pay distributors for the referral of and arranging for

  health care business for which payment may be made in whole or in part under the




  Indictment - Page 16
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 17 of 60 PageID #: 17




  Medicare program under the guise of activity reports which purported to compensate

  contractor representatives for various activities performed for the benefit of Vantari.


         12. Vantari recorded all of the PGx test referrals in order to document the

  particular distributor who was responsible for each particular referral. This allowed

  Vantari to assign, pay, and track commissions to its various distributors.

         13. The distributors paid their sub-distributors for the referral of and arranging

  for health care business for which payment may be made in whole or in part under the

  Medicare program.

         14. A summary of the amounts paid to the distributors and their sub¬

  distributors for the referral of and arranging for health care business for which payment

  may be made in whole or in part under the Medicare program are as follows:

                a. Laboratory 1 paid Vantari more than $1,686,229.20.

                b. Vantari paid ALS and its principals, Vincent Marchetti, Jr. and

                William Flowers, $6,316,270.56.

                         i. ALS and its principals, Vincent Marchetti, Jr. and William

                         Flowers, paid KNM Global and its principals, Nicolas Arroyo and

                         Unindicted Co-conspirator 1, $234,504.88.

                c. Vantari paid Vivo and its principals, Vincent Marchetti, Jr. and

                William Flowers, $1,811,197.10.

                         i. Vivo and its principals, Vincent Marchetti, Jr. and William

                         Flowers, paid KNM Global and its principals, Nicolas Arroyo and

                         Unindicted Co-conspirator 1, $97,631.64.

  Indictment - Page 17
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 18 of 60 PageID #: 18




               d.       Vantari paid Genematrix and its principal, Steven Donofrio,

               $2,642,910.54.

               e. Vantari paid FLO Vascular and its principal, Jimmy Walker,

               $1,637,057.76.

                        i. Jimmy Walker paid Ray W. Ng more than $20,000.

                        ii. Jimmy Walker paid Unindicted Co-conspirator 6 more than

                        $30,000.

               f. Vantari paid Distributor 1 and its principal, Unindicted Co¬

               conspirator 3, $340,267.

               g. Vantari paid Distributor 2 and its principals, Unindicted Co¬

               conspirator 4 and Unindicted Co-conspirator 5, $2,032,637.55.

                        i. Unindicted Co-conspirator 4 and Unindicted Co-conspirator 5

                        paid CLS Devices and its principal, Chismere Mallard,

                        $710,058.01.

               h. Vantari paid UMT and its principals, Timothy Armstron and

               Virginia Blake Herrin, $268,869.29.

               i. Vantari paid VBH and its principals, Timothy Armstrong and

               Virginia Blake Herrin, $1,880,690.80.

               j. Timothy Armstrong and Virginia Blake Herrin paid Unindicted

               Co-conspirator 2 $238,646.33.

               k. Vantari paid Ashley Kretzschmar $51,069.33.

               l. Vantari paid RenRx $8,250,000.

 Indictment - Page 18
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 19 of 60 PageID #: 19




                m. Laboratory 2 paid Codon $109,875.20 and paid Genematrix more

                than $171,342.42. Genematrix, in turn, paid Codon $16,584.96 and ALS

                $24,943.34.

         15. At times, distributors, such as James J. Walker, Jr. a/k/a Jimmy Walker,


  Timothy Armstrong, Vir inia Blake Herrin, and Unindicted Co-conspirator 3, and

  sub-distributors, such as Chismere Mallard, paid physicians, relatives of physicians, or

  representatives of physicians for the referral of and arranging for health care business for

 which payment may be made in whole or in part under the Medicare program.

         16. At times, Vantari paid relatives of physicians or representatives of

 physicians, such as Ashley Kretszschmar, for the referral of and arranging for health

 care business for which payment may be made in whole or in part under the Medicare

 program.


         17. At times, relatives of physicians, such as Ashley Kretszschmar and

 Unindicted Co-conspirator 2, received payments for the referral of and arranging for

 health care business for which payment may be made in whole or in part under the

 Medicare program, including the referral of and arranging for health care business from

 their physician relatives.

         18. At times physicians, such as Ray N. Ng and Unindicted Co-conspirator 6,

 received payments for the referral of and arranging for health care business for which

 payment may be made in whole or in part under the Medicare program.

        19. At times distributors, such as James J. Walker, Jr. a/k/a Jimmy Walker

 and Unindicted Co-conspirator 3, made kickback payments to physicians under the guise

 Indictment - Page 19
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 20 of 60 PageID #: 20




  of research grants which purported to compensate physicians for various activities related

  to medical research but in reality were nothing more than a method by which to account

  for kickbacks paid to physicians.

         20. Other laboratories, such as Laboratory 1, RenRx, and Laboratory 2,


 participated in Vantari s kickback arrangement in a variety of ways.

         21. Vantari, through its principals, Nicolas Arroyo and Unindicted Co¬

  conspirator 1, entered into an arrangement with Laboratory 1 whereby Vantari acted as a

  distributor for Laboratory 1. Vantari s distributors acted as sub-distributors for Vantari.

  Laboratory 1 paid Vantari for the referral of and arranging for health care business for

 which payment may be made in whole or in part under the Medicare program. Vantari in

 turn paid its distributors for the referral of and arranging for health care business for

 which payment may be made in whole or in part under the Medicare program.

         22. Vantari entered into an arrangement with RenRx whereby RenRx acted as a

  distributor for Vantari. Vantari paid RenRx for the referral of and arranging for health

  care business for which payment may be made in whole or in part under the Medicare

 program. Nicolas Arroyo and Philip Lamb facilitated the arrangement on behalf of

 Vantari. Patrick Ridgeway facilitated the arrangement on behalf of RenRx. Nicolas

 Arroyo, Philip Lamb, Patrick Ridgeway, and others devised a contracted payment

  arrangement to disguise the kickbacks.

         23. Vantari entered into an arrangement with Laboratory 2 whereby Vantari,

  acting through Nicolas Arroyo, Unindicted Co-conspirator 1, and Codon, and several of

 Vantari’s distributors, such as ALS, Vivo, and Genematrix acted as distributors, directly

 Indictment - Page 20
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 21 of 60 PageID #: 21




  or indirectly, for Laboratory 2. Laboratory 2 paid the distributors, directly or indirectly,

  for the referral of and arranging for health care business for which payment may be made

  in whole or in part under the Medicare program. Nicolas Arroyo and Unindicted Co¬

  conspirator 1 facilitated the arrangement on behalf of Codon. Vincent Marchetti, Jr.

  and William Flowers facilitated the arrangement on behalf of ALS and Vivo. Steven

  Donofrio facilitated the arrangement on behalf of Genematrix.

                                           Overt Acts

         In furtherance of the conspiracy and to effect the objects thereof, the following

  overt acts, among others, were committed in the Eastern District of Texas and elsewhere:

         Vantari and Laboratory f

         24. On or about September 27, 2012, Vantari, through its principals, Nicolas

  Arroyo and Unindicted Co-conspirator 1, entered into a written agreement with

  Laboratory 1 for the referral and arranging for health care business for which payment

  may be made in whole or in part under the Medicare program. Vantari acted as a

  distributor for Laboratory 1. Vantari s distributors acted as sub-distributors for Vantari.

 According to the agreement, Vantari would receive 50% of reimbursements received by

 Laboratory 1 for Vantari-generated referrals. Vantari, in turn, paid its distributors for the

 referral of and arranging for health care business for which payment may be made in

 whole or in part under the Medicare program.

         25. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Laboratory 1 knowingly and willfully paid

 Indictment - Page 21
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 22 of 60 PageID #: 22




  remuneration, including any kickback, directly and indirectly, overtly and covertly, in

  cash and in kind, to Vantari to induce the referral of and arranging for the furnishing of

  any item and sei ice for which for which payment may be made in whole and in part

  under the Medicare program and in return for arranging for the ordering of any service

  and item for which payment may be made in whole and in part under the Medicare

  program; and Nicolas Arroyo and others, acting through Vantari, knowingly and

  willfully received remuneration, including any kickback, directly and indirectly, overtly

  and covertly, in cash and in kind, in return for referring Medicare beneficiaries for the

  furnishing and arranging for the furnishing of any item and service for which payment

  may be made in whole and in part under the Medicare program and in return for

  arranging for the ordering of any service and item for which payment may be made in

 whole and in part under the Medicare program.

           O ert
            Act     P yment Date         Amount              Entity/Indi idual
              a.          3/1/2013        $5,078.99                Vantari
              b.         3/14/2013        $7,042.39                Vantari
              c.          6/7/2013       $19,029.65                Vantari
              d.         6/17/2013      $190,817.42                Vantari
              e.          8/5/2013       $58,873.32                Vantari
              f.         8/17/2013          $805.04                Vantari
              g-         8/20/2013       $37,496.14                Vantari
              h.          9/5/2013       $51,272.51                Vantari
              i.         9/19/2013       $37,933.38                Vantari
              .1-        9/19/2013       $50,918.22                Vantari
              k.         9/26/2013        $3,933.71                Vantari
              1.          10/3/2013     $128,639.32                Vantari
              m.         10/21/2013     $155,527.55                Vantari
              n.         10/29/2013      $92,886.07                Vantari
              0.         11/5/2013       $22,292.75                Vantari


  Indictment - Page 22
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 23 of 60 PageID #: 23




               Overt
               Act     Payment Date      Amount             Entity/Individual
                 P-      11/15/2013    $110,841.95                Vantari
                 q-      11/22/2013    $358,064.22                Vantari
                 r.       12/2/2013     $94,510.91                Vantari
                 s.      12/10/2013    $148,852.61                Vantari
                 t.      12/30/2013    $111,413.05                Vantari

         Vincent Marchetti, Jr. and William Flowers

         ALS

         26. On or about January 9, 2014, ALS entered into a written agreement with

  Vantari for the referral of and arranging for health care business. According to the

  agreement, ALS would receive 35% of reimbursements received by Vantari for ALS-

  generated referrals.

         27. On or about July 11, 2014, the agreement was amended and the amount

  was increased to 50% of reimbursements received by Vantari for ALS-generated

  referrals.

         28. On or about September 2, 2014, the agreement was amended. According to

  the amended agreement, ALS would receive 50% of net collected non-federal

  reimbursements received by Vantari for ALS-generated referrals, plus a monthly

  payment of $0 for each active Contractor Representative.

         29. On or about September 8, 2014, the agreement was verbally amended. The

  percentage reimbursement remained the same. A monthly payment of $3,000 times

  fifteen ‘active’ Contractor Representatives or $45,000 was added.




  Indictment - Page 23
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 24 of 60 PageID #: 24



         30. On or about September 1, 2015, the agreement was amended. According to

  the amended agreement, ALS would receive 47.5% of net collected non-federal

  reimbursements received by Vantari for ALS-generated referrals, plus a monthly

  payment of $3,000 for each active Contractor Representative.

         31. On or about the dates specified below in the payment date column, to the

  particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

  through Vantari, knowingly and willfully paid remuneration, including any kickback,

  directly and indirectly, overtly and covertly, in cash and in kind, to ALS to induce the

  referral of and arranging for the furnishing of any item and service for which for which

 payment may be made in whole and in part under the Medicare program and in return for

  arranging for the ordering of any service and item for which payment may be made in

 whole and in part under the Medicare program; and Vincent Marchetti, Jr. and William

 Flowers, acting through ALS, knowingly and willfully received remuneration, including

  any kickback, directly and indirectly, overtly and covertly, in cash and in kind, in return

 for referring Medicare beneficiaries for the furnishing and arranging for the furnishing of

 any item and service for which payment may be made in whole and in part under the

 Medicare program and in return for arranging for the ordering of any service and item for

 which payment may be made in whole and in part under the Medicare program.




 Indictment - Page 24
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 25 of 60 PageID #: 25




          Overt
           Act     Payment Date       Amount       Entity/Individual
             a.         3/17/2014        $582.82        ALS
             b.         4/11/2014      $7,326.71        ALS
             c.          5/15/2014    $11,178.27        ALS
             d.         6/16/2014     $17,773.39        ALS
             e.         7/15/2014     $29,104.72        ALS
             f.         7/24/2014         $93.28        ALS
                         9/4/2014     $75,000.00        ALS
             h.          9/8/2014    $186,628.59        ALS
             i.         10/15/2014     $5,000.00        ALS
             i-         10/15/2014   $186,778.10        ALS
             k.          11/4/2014       $959.60        ALS
             1.         11/12/2014   $303,944.63        ALS
             m.         12/15/2014   $279,766.71        ALS
             n.          1/15/2015   $315,251.77        ALS
             0.         2/13/2015    $406,324.37        ALS
             P-         3/16/2015    $301,417.81        ALS
             q.         4/15/2015    $285,916.90        ALS
             r.         5/15/2015    $344,613.20        ALS
             s.         6/11/2015    $312,057.25        ALS
             t.         7/14/2015    $498,569.99        ALS
             u.         8/12/2015    $249,792.01        ALS
             V.         8/19/2015    $124,705.27        ALS
             w.         9/15/2015    $175,984.22        ALS
             X.         10/15/2015   $211,634.73        ALS
             y-         11/13/2015   $185,576.40        ALS
             z.         12/15/2015   $236,614.76        ALS
             aa.         1/15/2016   $317,468.40        ALS
             bb.        2/12/2016    $244,883.30        ALS
             cc.        3/15/2016    $167,278.12        ALS
             dd.        4/15/2016    $138,206.37        ALS
             ee.        5/13/2016    $185,997.24        ALS
             ff.        6/15/2016    $125,389.47        ALS
             SS-        7/19/2016     $83,184.27        ALS
             hh.        7/20/2016     $75,000.00        ALS
             ii.        8/15/2016     $93,866.82        ALS
             ii-        9/15/2016    $104,504.90        ALS
             kk.        10/14/2016    $27,896.17        ALS

 Indictment - Page 25
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 26 of 60 PageID #: 26




        32. On or about July 11, 2014, after Vantari raised the ALS referral

  reimbursement rate from 35% to 50%, ALS began to pay a percentage of reimbursements

  received from Vantari to KNM Global, a company controlled by Nicol s Arroyo and

  Unindicted Co-conspirator 1. KNM Global was unknown to Philip Lamb. The

 percentage paid to KNM Global varied by month as follows:

                          Month and Year            Percenta e
                           September 2014              5.06%
                           November 2014              14.16%
                           December 2014               9.59%
                            January 2015               9.68%
                           February 2015              10.39%
                            March 2015                 8.57%
                             April 2015               10.63%
                             May 2015                  4.01%
                              A erage                  9.01%

        33. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Vincent Marchetti, Jr. and Williams Flowers, acting

 through ALS, knowingly and willfully paid remuneration, including any kickback,

 directly and indirectly, overtly and covertly, in cash and in kind, to KNM Global in return

 for arranging for the ordering of any service and item for which payment may be made in

 whole and in part under the Medicare program; and Nicolas Arroyo and Unindicted Co¬

 conspirator 1, acting through KNM Global, knowingly and willfully received

 remuneration, including any kickback, directly and indirectly, overtly and covertly, in




 Indictment - Page 26
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 27 of 60 PageID #: 27




  cash and in kind, in return for arranging for the ordering of any service and item for

  which payment may be made in whole and in part under the Medicare program.

           Overt
            Act     Payment Date         Amount              Entity/Individual
               a.        8/1/2014         $2,910.47            KNM Global
               b.       8/21/2014         $5,585.53            KNM Global
               c.       9/17/2014        $13,231.43            KNM Global
               d.       11/26/2014       $43,178.90            KNM Global
               e.       12/19/2014       $26,821.49            KNM Global
               f.        1/23/2015       $30,524.91            KNM Global
               S-       2/23/2015        $42,205.47            KNM Global
               h.       3/20/2015        $25,828.54            KNM Global
               i.       4/22/2015        $30,405.58            KNM Global
               j-       5/22/2015        $13,812.56            KNM Global

        Vivo

         34. On or about August 20, 2014, Vivo entered into a written agreement with

 Vantari for the referral of and arranging for health care business. According to the

  agreement, Vivo would receive 50% of net collected non-federal reimbursements


 received by Vantari for Vivo-generated referrals, plus a monthly payment of $0 for each

   active C ontractor Repres entative.


         35. On or about September 1, 2015, the agreement was amended. According to

 the amended agreement, Vivo would receive 45% of net collected non-federal

 reimbursements received by Vantari for Vivo-generated referrals, plus a monthly

 payment of $0 for each active Contractor Representative.

        36. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

 Indictment - Pa e 27
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 28 of 60 PageID #: 28




  through Vantari, knowingly and willfully paid remuneration, including any kickback,

  directly and indirectly, overtly and covertly, in cash and in kind, to Vivo to induce the

  referral of and arranging for the furnishing of any item and service for which for which

  payment may be made in whole and in part under the Medicare program and in return for

  arranging for the ordering of any service and item for which payment may be made in

  whole and in part under the Medicare program; and Vincent Marchetti, Jr. and William

  Flowers, acting through Vivo, knowingly and willfully received remuneration, including

  any kickback, directly and indirectly, overtly and covertly, in cash and in kind, in return

  for referring Medicare beneficiaries for the furnishing and arranging for the furnishing of

  any item and service for which payment may be made in whole and in part under the

 Medicare program and in return for arranging for the ordering of any service and item for

 which payment may be made in whole and in part under the Medicare program.

           Overt
            Act     P yment Date         Amount              Entity/Indi idual
              a.        10/15/2014      $52,094.47                  Vivo
              b.        11/12/2014     $116,972.61                  Vivo
              c.        12/15/2014     $138,745.08                  Vivo
              d.         1/15/2015     $203,422.82                  Vivo
              e.        2/13/2015      $130,656.27                  Vivo
              f.        3/16/2015      $116,098.68                  Vivo
              g-        4/15/2015      $132,970.83                  Vivo
              h.        5/15/2015       $87,637.86                  Vivo
              i.        6/15/2015       $91,331.95                  Vivo
              i-        7/14/2015      $156,675.87                  Vivo
              k.        8/12/2015       $63,446.44                  Vivo
              1.        8/19/2015         $4,800.50                 Vivo
              m.        9/15/2015        $63,385.33                 Vivo
              n.        10/15/2015       $69,323.09                 Vivo
              0.        11/13/2015       $81,468.65                 Vivo


 Indictment - Page 28
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 29 of 60 PageID #: 29




           Overt
            Act     Payment Date         Amount               Entity/Individual
              P-        12/15/2015       $65,086.22                 Vivo
              q-         1/15/2016       $37,086.60                  Vivo
              r.        2/12/2016        $71,442.25                  Vivo
              s.        3/15/2016        $44,105.34                  Vivo
              t.        4/15/2016        $10,865.14                  Vivo
              u.        5/13/2016           $3,093.83                Vivo
              V.        5/13/2016        $19,338.39                  Vivo
              w.        6/15/2016        $13,209.69                  Vivo
              X.        6/21/2016           $3,844.24                Vivo
              y-        7/19/2016        $15,803.75                  Vivo
              z.        8/15/2016         $1,195.19                  Vivo
              aa.       8/24/2016         $1,695.96                  Vivo
              bb.       9/15/2016        $12,426.54                  Vivo
              cc.       10/14/2016          $2,973.51                Vivo

        37. On or about August 20, 2014, Vivo began to pay a percentage of

  reimbursements received from Vantari to KNM Global, a company controlled by Nicolas

  Arroyo and Unindicted Co-conspirator 1. KNM Global was unknown to Philip Lamb.

  The percentage paid to KNM Global varied by month as follows:

                            Month and Year              Percenta e
                             October 2014                10.00%
                            November 2014                10.00%
                            December 2014                10.00%
                             January 2015                10.00%
                             February 2015               10.00%
                              March 2015                 10.00%
                               April 2015                10.00%
                               May 2015                   9.74%
                               Average                    9.97%

        38. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Vincent Marchetti, Jr. and Williams Flowers, acting

 Indictment - Pa e 29
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 30 of 60 PageID #: 30




 through Vivo, knowingly and willfully paid remuneration, including any kickback,

  directly and indirectly, overtly and covertly, in cash and in kind, to KNM Global in return

  for arranging for the ordering of any service and item for which payment may be made in

 whole and in part under the Medicare program; and Nicolas Arroyo and Unindicted Co¬

  conspirator 1, acting through KNM Global, knowingly and willfully received

 remuneration, including any kickback, directly and indirectly, overtly and covertly, in

  cash and in kind, in return for arranging for the ordering of any service and item for

 which payment may be made in whole and in part under the Medicare program.

           Overt
            Act     Payment Date         Amount              Entity/Individual
              a.        10/21/2014        $5,209.45            KNM Global
              b.        11/18/2014       $11,697.26            KNM Global
              c.        12/19/2014       $13,874.51            KNM Global
              d.         1/20/2015       $20,344.28            KNM Global
              e.        2/18/2015        $13,063.63            KNM Global
              f.        3/17/2015        $11,609.87            KNM Global
              S-        4/21/2015        $13,297.08            KNM Global
              h.        5/21/2015         $8,535.56            KNM Global

         Steven Donofrio nd Genematrix

         39. On or about April 21, 2014, Genematrix entered into a written agreement

 with Vantari for the referral of and arranging for health care business. According to the

 agreement, Genematrix would receive 35% of reimbursements received by Vantari for

 Genematrix-generated referrals.


         40. On or about May 20, 2015, the agreement was amended. According to the

 amended agreement, Genematrix would receive 35% of net collected non-federal




 Indictment - Page 30
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 31 of 60 PageID #: 31




 reimbursements received by Vantari for Genematrix-generated referrals, plus a monthly


 payment of $3,000 for each active Contractor Representative.

        41. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

 through Vantari, knowingly and willfully paid remuneration, including any kickback,

 directly and indirectly, overtly and covertly, in cash and in kind, to Genematrix to induce

 the referral of and arranging for the furnishing of any item and service for which for

 which payment may be made in whole and in part under the Medicare program and in

 return for arranging for the ordering of any service and item for which payment may be

 made in whole and in part under the Medicare program; and Steven Donofrio, acting

 through Genematrix, knowingly and willfully received remuneration, including any

 kickback, directly and indirectly, overtly and covertly, in cash and in kind, in return for

 referring Medicare beneficiaries for the furnishing and arranging for the furnishing of any

 item and service for which payment may be made in whole and in part under the

 Medicare program and in return for arranging for the ordering of any service and item for

 which payment may be made in whole and in part under the Medicare program.

          Overt
           Act     Payment Date          Amount              Entity/Individual
             a.         7/15/2014        $32,906.49             Genematrix
             b.          8/1/2014        $53,885.13             Genematrix
             c.         8/15/2014        $37,718.47             Genematrix
             d.          9/4/2014        $75,000.00             Genematrix
             e.         12/15/2014       $47,371.98             Genematrix
             f.         12/18/2014        $7,251.72             Genematrix


 Indictment - Page 31
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 32 of 60 PageID #: 32




          Overt
           Act     Payment Date         Amount              Entity/Individual
             g-          1/15/2015     $69,857.04              Genematrix
             h.         2/17/2015      $50,000.00              Genematrix
             i.         2/17/2015      $57,567.47              Genematrix
             j          3/16/2015      $65,398.74              Genematrix
             k.         5/15/2015     $194,991.19              Genematrix
             1.         6/15/2015     $176,836.88              Genematrix
             m.         7/16/2015     $269,149.53              Genematrix
             n.         8/19/2015      $74,706.65              Genematrix
             0.         9/15/2015     $106,754.37              Genematrix
             P-         10/15/2015     $57,864.56              Genematrix
             q.         11/13/2015     $38,792.54              Genematrix
             r.         12/15/2015     $40,855.12              Genematrix
             s.          1/15/2016     $17,676.27              Genematrix
             t.         2/12/2016      $16,631.02              Genematrix
             u.         3/15/2016      $13,001.20              Genematrix
             y.         4/15/2016        $8,280.98             Genematrix
             w.         5/13/2016        $8,423.35             Genematrix
             X.         6/15/2016        $7,011.82             Genematrix
             y-         7/19/2016        $4,121.16             Genematrix
             z.         8/15/2016        $2,269.17             Genematrix
             aa.        9/15/2016        $3,411.57             Genematrix
             bb.        11/15/2016       $3,060.22             Genematrix
             cc.        12/15/2016         $845.74             Genematrix
             dd.         1/17/2017         $858.22             Genematrix
             ee.        2/15/2017        $1,654.00             Genematrix
             ff.        3/15/2017          $254.45             Genematrix
             gg-        4/14/2017        $1,752.83             Genematrix
             hh.        5/15/2017       $13,753.20             Genematrix
             ii.         6/6/2017       $50,000.00             Genematrix
             jj-        6/15/2017        $6,238.14             Genematrix


        Jimmy Walker and FLO Vascular

        42. On or about November 5, 2012, FLO Vascular entered into a written

 agreement with Vantari for the referral of and arranging for health care business.




 Indictment - Page 32
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 33 of 60 PageID #: 33




  According to the agreement, FLO Vascular would receive $100 for each FLO Vascular¬

  generated referral.


         43. In or around February 2013, the agreement was amended and the amount

  was increased to 28% of reimbursements received by Vantari for FLO Vascular¬

  generated referrals.


         44. In or around June 2013, the agreement was amended and the amount was


  increased to 35% of reimbursements received by Vantari for FLO Vascular-generated

  referrals.


         45. On or about the dates specified below in the payment date column, to the

  particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

 through Vantari, knowingly and willfully paid remuneration, including any kickback,

  directly and indirectly, overtly and covertly, in cash and in kind, to Jimmy Walker and

 FLO Vascular to induce the referral of and arranging for the furnishing of any item and

  service for which for which payment may be made in whole and in part under the

 Medicare program and in return for arranging for the ordering of any service and item for

 which payment may be made in whole and in part under the Medicare program; and

 Jimmy Walker, individually and acting through FLO Vascular, knowingly and willfully

 received remuneration, including any kickback, directly and indirectly, overtly and

 covertly, in cash and in kind, in return for referring Medicare beneficiaries for the

 furnishing and arranging for the furnishing of any item and service for which payment

 may be made in whole and in part under the Medicare program and in return for

 Indictment - Page 33
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 34 of 60 PageID #: 34




  arranging for the ordering of any service and item for which payment may be made in

  whole and in part under the Medicare program.

           Overt
             Act    Payment Date          Amount               Entity/Individual
               a.        1/14/2013        $1,000.00             Jimmy Walker
               b.         1/9/2013        $1,000.00             Jimmy Walker
               c.       4/17/2013         $5,000.00             Jimmy Walker
               d.        6/5/2013        $10,000.00              FLO Vascular
               e.        7/1/2013        $71,586.75              FLO Vascular
               f.        12/2/2013      $165,101.62              FLO Vascular
               g-        1/16/2014      $100,378.56              FLO Vascular
               h.        2/3/2014        $39,422.42              FLO Vascular
               i.       2/18/2014       $129,063.80              FLO Vascular
              .i-        3/3/2014        $98,012.54              FLO Vascular
               k.       3/17/2014        $37,719.50              FLO Vascular
               1.       4/11/2014       $155,767.00              FLO Vascular
               m.       5/15/2014       $150,920.24              FLO Vascular
               n.       6/16/2014        $98,568.52              FLO Vascular
               0.       7/15/2014        $57,572.48              FLO Vascular
               P-       8/15/2014        $64,162.86              FLO Vascular
               q        9/17/2014        $65,550.54              FLO Vascular
               r.       10/15/2014       $21,982.10              FLO Vascular
               s.       11/14/2014        $9,720.92              FLO Vascular
              t.         1/22/2015      $337,067.28              FLO Vascular
               u.       2/17/2015            $654.35             FLO Vascular
              V.        3/16/2015          $7,086.79             FLO Vascular
              w.        4/22/2015          $4,848.39             FLO Vascular
              X.        5/15/2015          $3,554.08             FLO Vascular
              y-        6/15/2015          $1,317.02             FLO Vascular

         Jimmy Walker, Ray W. Ng, and Unindicted Co-conspirator 6

         46. Jimmy Walker paid physicians, such as Ray W. Ng and Unindicted Co¬

  conspirator 6, directly and indirectly, for the referral of and arranging for health care




 Indictment - Pa e 34
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 35 of 60 PageID #: 35




  business for which payment may be made in whole or in part under the Medicare

  program.

         47. At times, Jimmy Walker made kickback payments to physicians under the

  guise of research grants which purported to compensate physicians for various activities

  related to medical research but in reality were nothing more than a method by which to

  account for kickbacks paid to physicians.

         Ray W. N

         48. Jimmy Walker made numerous kickback payments to Ray W. Ng in the

  form of tuition payments to Yale University, the university attended by the Ray W. N s

  children.

         49. On or about the dates specified below in the payment date column, to the

  particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Jimmy Walker knowingly and willfully paid

  remuneration, including any kickback, directly and indirectly, overtly and covertly, in

  cash and in kind, to Ray W. Ng to induce the referral of and arranging for the furnishing

  of any item and service for which for which payment may be made in whole and in part

  under the Medicare program and in return for arranging for the ordering of any service

  and item for which payment may be made in whole and in part under the Medicare

  program; and Ray W. Ng knowingly and willfully received remuneration, including any

  kickback, directly and indirectly, overtly and covertly, in cash and in kind, in return for

  referring Medicare beneficiaries for the furnishing and arranging for the furnishing of any

  item and service for which payment may be made in whole and in part under the

  Indictment - Pa e 35
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 36 of 60 PageID #: 36




  Medicare program and in return for arranging for the ordering of any service and item for

  which payment may be made in whole and in part under the Medicare program.

           Overt
            Act    Payment Date          Amount              Entity/Individual
              a.         10/3/2014        $5,000.00           Yale University
              b.         10/3/2014        $5,000.00           Yale University
              c.        12/31/2014        $5,000.00           Yale University
              d.        12/31/2014        $5,000.00           Yale University

        Unindicted Co-conspirator 6

         50. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Jimmy Walker knowingly and willfully paid

 remuneration, including any kickback, directly and indirectly, overtly and covertly, in

  cash and in kind, to Unindicted Co-conspirator 6 to induce the referral of and arranging

 for the furnishing of any item and service for which for which payment may be made in

 whole and in part under the Medicare program and in return for arranging for the

 ordering of any service and item for which payment may be made in whole and in part

 under the Medicare program; and Unindicted Co-Conspirator 6 knowingly and willfully

 received remuneration, including any kickback, directly and indirectly, overtly and

 covertly, in cash and in kind, in return for referring Medicare beneficiaries for the

 furnishing and arranging for the furnishing of any item and service for which payment

 may be made in whole and in part under the Medicare program and in return for

 arranging for the ordering of any service and item for which payment may be made in

 whole and in part under the Medicare program.


 Indictment - Page 36
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 37 of 60 PageID #: 37




         Overt
          Act     Payment Date         Amount                 Entity/Individual
             a.          2/5/2014       $2,000.00      Unindicted Co-conspirator 6
             b.          3/5/2014       $6,800.00      Unindicted Co-conspirator 6
             c.         2/17/2014       $8,900.00      Unindicted Co-conspirator 6
             d.          4/2/2014       $1,500.00      Unindicted Co-conspirator 6
             e.         5/15/2014       $7,200.00      Unindicted Co-conspirator 6
             f.         7/21/2014         $300.00      Unindicted Co-conspirator 6
             g-         7/21/2014       $1,800.00      Unindicted Co-conspirator 6
             h.         8/19/2014       $1,600.00      Unindicted Co-conspirator 6

        Unindicted Co-conspirator 3

        Distributor 1

        51. On or about November 13, 2013, Distributor 1 entered into a written

 agreement with Vantari for the referral of and arranging for health care business.

 According to the agreement, Distributor 1 would receive 22.5% of reimbursements

 received by Vantari for Distributor 1-generated referrals.

        52. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

 through Vantari, knowingly and willfully paid remuneration, including any kickback,

 directly and indirectly, overtly and covertly, in cash and in kind, to Unindicted Co¬

 conspirator 3, Distributor 1, and Company 1 to induce the referral of and arranging for

 the furnishing of any item and service for which for which payment may be made in

 whole and in part under the Medicare program and in return for arranging for the

 ordering of any service and item for which payment may be made in whole and in part

 under the Medicare program; and Unindicted Co-conspirator 3, individually and acting

 Indictment - Pa e 37
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 38 of 60 PageID #: 38



  through Distributor 1 and Company 1, knowingly and willfully received remuneration,

  including any kickback, directly and indirectly, overtly and covertly, in cash and in kind,

  in return for referring Medicare beneficiaries for the furnishing and arranging for the

  furnishing of any item and service for which payment may be made in whole and in part

  under the Medicare program and in return for arranging for the ordering of any service

  and item for which payment may be made in whole and in part under the Medicare

 program.


          Overt
            Act    Payment Date         Amount               Entity/Indi idual
             a.         6/12/2013      $10,000.00              Distributor 1
             b.          7/5/2013      $17,000.00              Distributor 1
             c.         1/15/2014      $18,302.18              Distributor 1
             d.         1/15/2014       $2,407.33      Unindicted Co-conspirator 3
             e.         1/16/2014         $100.00      Unindicted Co-conspirator 3
             f.         1/30/2014        $2,482.33     Unindicted Co-conspirator 3
             S-          2/3/2014        $6,240.60             Distributor 1
             h.         2/14/2014        $2,886.43     Unindicted Co-conspirator 3
             i.         2/18/2014      $15,591.55              Distributor 1
             i-         2/20/2014       $1,660.80              Distributor 1
             k.         2/28/2014        $2,886.43     Unindicted Co-conspirator 3
             1.         3/10/2014      $24,442.04              Distributor 1
             m.         3/14/2014       $2,482.33      Unindicted Co-conspirator 3
             n.         3/25/2014       $3,983.51              Distributor 1
             0.         3/28/2014        $2,886.43     Unindicted Co-conspirator 3
             P-         4/15/2014      $14,627.71      Unindicted Co-conspirator 3
             q-         4/25/2014      $20,924.07             Distributor 1
             r.         5/16/2014      $22,502.52              Distributor 1
             s.         5/30/2014         $521.49      Unindicted Co-conspirator 3
             t.         6/13/2014      $16,488.46      Unindicted Co-conspirator 3
             u.         6/16/2014      $13,004.66              Distributor 1
              .         6/17/2014        $998.82                Company 1




 Indictment - Page 38
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 39 of 60 PageID #: 39




         Unindicted Co-conspirator 3, Unindicted Co-conspirator 4, and
         Unindicted Co-conspirator 5

         Distributor 2

         53. On or about February 14, 2014, Distributor 2 entered into a written

  agreement with Vantari for the referral of and arranging for health care business.

  According to the agreement, Distributor 2 would receive 25% of reimbursements

  received by Vantari for Distributor 2-generated referrals. Unindicted Co-conspirator 3

  retained a 5% override on all payments to Distributor 2.

         54. On or about May 15, 2014, the a reement was amended and the amount

  was increased to 28% of reimbursements received by Vantari for Distributor 2-generated

  referrals with volume incentives of up to 35%. Unindicted Co-conspirator 3 continued to

  retain a 5% override on all payments to Distributor 2.

         55. On or about September 1, 2014, the agreement was amended. According

 to the agreement, Distributor 2 would receive 35% of net collected non-federal

 reimbursements received by Vantari for Distributor 2-generated referrals, plus a monthly

 payment of $3,000 for each active Contractor Representative.

        56. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

 through Vantari, knowingly and willfully paid remuneration, including any kickback,

 directly and indirectly, overtly and covertly, in cash and in kind, to Unindicted Co¬

 conspirator 3, Distributor 1, Distributor 2, and Company 1 to induce the referral of and



 Indictment - Page 39
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 40 of 60 PageID #: 40



  arranging for the furnishing of any item and service for which for which payment may be

  made in whole and in part under the Medicare program and in return for arranging for the

  ordering of any service and item for which payment may be made in whole and in part

  under the Medicare program; and Unindicted Co-conspirator 3, individually and acting

  through Distributor 1 and Company 1, and Unindicted Co-conspirator 4 and Unindicted

  Co-conspirator 5, acting through Distributor 2, knowingly and willfully received

  remuneration, including any kickback, directly and indirectly, overtly and covertly, in

  cash and in kind, in return for referring Medicare beneficiaries for the furnishing and

  arranging for the furnishing of any item and service for which payment may be made in

 whole and in part under the Medicare program and in return for arranging for the

  ordering of any service and item for which payment may be made in whole and in part

 under the Medicare program.


          Overt
           Act      Payment Date         Amount               Entity/Individual
            a.          6/18/2014         $2,397.87             Distributor 2
            b.          6/20/2014        $10,371.64             Distributor 1
            c.          6/30/2014         $2,811.43     Unindicted Co-conspirator 3
            d.          7/15/2014       $37,478.49               Distributor 2
            e.          7/15/2014       $24,613.40               Distributor 1
            f.          7/18/2014        $2,909.91               Company 1
            g-          7/21/2014         $1,422.45              Distributor 1
            h.          8/15/2014       $96,773.25               Distributor 2
            i.          8/15/2014          $953.36               Company 1
            i-           9/4/2014       $75,000.00              Distributor 2
            k.          9/17/2014       $19,500.00              Distributor 2
            1.          10/15/2014      $61,701.97              Distributor 2
            m.          10/15/2014        $1,850.87              Company 1
            n.          11/14/2014          $77.50              Company 1
            0.          11/18/2014     $170,143.30              Distributor 2

 Indictment - Pa e 40
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 41 of 60 PageID #: 41




         Overt
           Act      Payment Date      Amount            Entity/Individual
            P-          12/15/2014    $57,707.62          Distributor 2
            q-          12/15/2014       $134.80           Company 1
            r.          12/18/2014    $19,079.75          Distributor 2
           s.           12/29/2014       $211.90   Unindicted Co-conspirator 3
           t.            1/15/2015    $62,938.59          Distributor 2
           u.           2/25/2015    $164,379.52          Distributor 2
           V.           3/16/2015     $50,000.00          Distributor 2
           w.           3/16/2015     $38,270.10          Distributor 2
           X.           3/16/2015     $25,000.00          Distributor 2
           y-           3/25/2015     $25,000.00          Distributor 2
           z.           4/15/2015     $62,020.84          Distributor 2
           aa.          4/15/2015     $25,000.00          Distributor 2
           bb.          4/22/2015     $54,182.00          Distributor 2
           cc.          5/15/2015        $717.94          Company 1
           dd.          5/20/2015    $206,887.31          Distributor 2
           ee.          6/15/2015    $174,883.80          Distributor 2
           ff.          6/15/2015        $332.49           Company 1
           gg.          7/16/2015    $188,437.65          Distributor 2
           hh.          8/14/2015     $27,646.87   Unindicted Co-conspirator 3
           ii.          8/19/2015     $32,352.23          Distributor 2
           ii-          8/19/2015      $9,749.16   Unindicted Co-conspirator 3
           kk.          8/21/2015        $931.31   Unindicted Co-conspirator 3
           11.          8/21/2015      $2,793.94   Unindicted Co-conspirator 3
           mm.          8/25/2015     $97,485.32          Distributor 2
           nn.          9/15/2015     $50,842.51          Distributor 2
           00.          10/15/2015    $59,234.79          Distributor 2
           PP-          11/13/2015    $48,050.40          Distributor 2
           qq.          12/15/2015    $34,972.45          Distributor 2
           rr.          1/15/2016     $43,652.23          Distributor 2
           ss.          2/12/2016     $14,778.17          Distributor 2
           tt.          3/15/2016     $15,355.25          Distributor 2
           uu.          4/15/2016      $4,208.57          Distributor 2
           w.           4/21/2016        $463.08   Unindicted Co-conspirator 3
           ww.          5/13/2016      $7,909.11          Distributor 2
           XX.          5/13/2016      $9,813.92          Distributor 1
        ¦ yy            6/15/2016      $7,014.46          Distributor 2


 Indictment - Page 41
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 42 of 60 PageID #: 42




          O ert
           Act      Payment Date         Amount               Entity/Individual
            zz.         6/15/2016        $10,838.03             Distributor 1
            aaa.        6/21/2016           $329.35             Distributor 1

         Chismere Mallard and CLS Devices

         57. In or around May 2014, Chismere Mallard entered into an agreement with

  Distributor 2 for the referral of and arranging for health care business. According to the

  agreement, Chismere Mallard would receive 22% of reimbursements received by

 Distributor 2 for referrals which he generated.

         58. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Unindicted Co-conspirator 4 and Unindicted Co¬

 conspirator 5, acting through Distributor 2, knowingly and willfully paid remuneration,

 including any kickback, directly and indirectly, overtly and covertly, in cash and in kind,

 to Chismere Mallard and CLS Devices, to induce the referral of and arranging for the

 furnishing of any item and service for which for which payment may be made in whole

 and in part under the Medicare program and in return for arranging for the ordering of

 any service and item for which payment may be made in whole and in part under the

 Medicare program; and Chismere Mallard, individually and acting through CLS

 Devices, knowingly and willfully received remuneration, including any kickback, directly

 and indirectly, overtly and covertly, in cash and in kind, in return for referring Medicare

 beneficiaries for the furnishing and arranging for the furnishing of any item and se vice

 for which payment may be made in whole and in part under the Medicare program and in


 Indictment - Page 42
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 43 of 60 PageID #: 43



 return for arranging for the ordering of any service and item for which payment may be

 made in whole and in part under the Medicare program.

          Overt
            Act         Payment Date    Amount             Entity/Individual
            a.           12/30/2013      $3,000.00         Chismere Mallard
            b.            1/14/2014      $4,000.00         Chismere Mallard
            c.            1/30/2014      $4,000.00         Chismere Mallard
            d.           2/14/2014       $3,500.00         Chismere Mallard
            e.           2/28/2014       $3,500.00         Chismere Mallard
            f.           3/12/2014       $6,000.00         Chismere Mallard
            g-           3/28/2014       $6,000.00         Chismere Mallard
            h.           4/15/2014       $5,384.05         Chismere Mallard
            i.           4/29/2014       $4,000.00         Chismere Mallard
            j-           5/15/2014       $4,110.00           CLS Devices
            k.           5/30/2014       $5,380.00           CLS Devices
            1.           6/13/2014       $8,782.56           CLS Devices
            m.           6/17/2014       $1,274.04           CLS Devices
            n.           6/25/2014       $9,355.00           CLS Devices
            0.           7/14/2014      $29,851.46           CLS Devices
            P-            10/7/2014        $573.20           CLS Devices
            q-            10/7/2014        $247.14           CLS Devices
            r.            11/5/2014        $537.50           CLS Devices
            s.            11/5/2014      $2,300.00           CLS Devices
            t.            12/3/2014      $9,104.58           CLS Devices
            u.           12/18/2014      $5,000.00           CLS Devices
            V.           12/11/2014        $232.75         Chismere Mallard
           w.             1/5/2015       $3,025.00           CLS Devices
            X.            2/3/2015       $8,944.51           CLS Devices
           y-             2/6/2015       $1,939.59           CLS Devices
           z.             3/6/2015       $4,400.00           CLS Devices
            aa.          3/16/2015      $43,200.44           CLS Devices
            bb.          3/16/2015       $7,787.00           CLS Devices
            cc.          3/25/2015       $9,975.24           CLS Devices
            dd.           4/9/2015       $4,350.00           CLS Devices
            ee.          4/16/2015      $43,095.02           CLS Devices
            ff.          4/28/2015       $8,363.19           CLS Devices
            gg-           5/5/2015       $4,025.00           CLS Devices


 Indictment - Page 43
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 44 of 60 PageID #: 44




          Overt
            Act         Payment Date   Amount       Entity/Individual
            hh.           5/18/2015    $42,876.36     CLS Devices
            ii.           5/26/2015     $4,880.16     CDS Devices
            ii-           6/2/2015      $3,875.00     CLS Devices
            kk.          6/16/2015     $39,082.84     CLS Devices
            11.          6/25/2015      $6,352.84     CLS Devices
            mm.          7/15/2015     $46,388.50     CLS Devices
            nn.          7/15/2015      $3,500.00     CLS Devices
            00.           8/18/2015    $34,916.55     CLS Devices
            pp.           8/1/2015      $5,642.57     CLS Devices
            qq.           8/3/2015      $3,325.00     CLS Devices
            rr.           9/2/2015      $9,316.42     CLS Devices
            ss.          9/15/2015     $20,055.46     CLS Devices
            tt.          9/21/2015      $2,397.80     CLS Devices
            uu.          9/24/2015     $22,763.41     CLS Devices
            w.           9/30/2015      $2,011.92     CLS Devices
            ww.           10/8/2015     $5,425.00     CLS Devices
            X .          10/20/2015    $33,355.94     CLS Devices
            yy-           11/5/2015     $6,275.00     CLS Devices
            zz.          11/12/2015    $20,951.96     CLS Devices
            aaa.         11/16/2015    $11,653.33     CLS Devices
            bbb.          12/4/2015     $1,705.06     CLS Devices
            ccc.          12/8/2015     $6,525.00     CLS Devices
            ddd.         12/14/2015    $17,177.75     CLS Devices
            eee.         12/22/2015     $3,074.63     CLS Devices
            fff.          1/11/2016     $4,637.23     CLS Devices
            §§§•          1/18/2016    $18,672.39     CLS Devices
            hhh.          1/18/2016     $1,571.61     CLS Devices
            iii.          2/5/2016      $8,600.00     CLS Devices
            ili-         2/16/2016      $6,703.89     CLS Devices
            kkk.          3/4/2016      $4,125.00     CLS Devices
            111.         3/25/2016      $3,374.16     CLS Devices
            mmm.          4/8/2016      $6,350.00     CLS Devices
            nnn.         4/21/2016      $2,502.69     CLS Devices
            000.          5/6/2016      $5,000.00     CLS Devices
            ppp.         5/19/2016      $1,655.35     CLS Devices
            qqq.         6/10/2016      $6,525.00     CLS Devices
            rrr.         6/17/2016      $2,133.99     CLS Devices

 Indictment - Page 44
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 45 of 60 PageID #: 45




           Overt
            Act      Payment Date         Amount              Entity/Individual
            sss.         6/28/2016            $65.17             CLS Devices
            ttt.         7/12/2016         $6,100.00             CLS Devices
            uuu.         7/18/2016         $1,111.27             CLS Devices
            vw.           8/6/2016         $6,325.00             CLS Devices
            WWW.          9/9/2016         $7,743.09             CLS Devices
            XXX.         10/10/2016        $7,395.00             CLS Devices
            yyy-         10/25/2016          $701.40             CLS Devices

        Timothy Armstrong and Virginia Blake Herrin

        UMT and VBH

         59. On or about July 24, 2014, UMT entered into a written agreement with

  Vantari for the referral of and arranging for health care business. According to the

  agreement, UMT would receive 28% of reimbursements received by Vantari for UMT-

  generated referrals with volume incentives of up to 35%.

         60. On or about November 1, 2014, UMT entered into an agreement with

  Vantari for the referral of and arranging for health care business. According to the

  agreement, UMT would receive 35% of net collected non-federal reimbursements

  received by Vantari for UMT-generated referrals, plus a monthly payment of $1,500 for

  each active Contractor Representative.

         61. On or about December 8, 2014, VBH entered into an agreement with

  Vantari for the referral of and arranging for health care business. According to the

  agreement, VBH would receive 35% of net collected non-federal reimbursements


  received by Vantari for VBH-generated referrals, plus a monthly payment of $1,500 for

  each ‘active’ Contractor Representative.



  Indictment - Pa e 45
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 46 of 60 PageID #: 46




         62. On or about May 28, 2015, the agreement was amended and the amount

  was increased to 45% of reimbursements received by Vantari for VBH-generated

  referrals. The monthly payment for each active Contractor Representative remained

  the same.


         63. On or about the dates specified below in the payment date column, to the

  particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

  through Vantari, knowingly and willfully paid remuneration, including any kickback,

  directly and indirectly, overtly and covertly, in cash and in kind, to UMT and VBH to

  induce the referral of and arranging for the furnishing of any item and service for which

  for which payment may be made in whole and in part under the Medicare program and in

  return for arranging for the ordering of any service and item for which payment may be

  made in whole and in part under the Medicare program; and Timothy Armstrong and

  Virginia Blake Herrin, acting through UMT and VBH, knowingly and willfully

 received remuneration, including any kickback, directly and indirectly, overtly and

  covertly, in cash and in kind, in return for referring Medicare beneficiaries for the

  furnishing and arranging for the furnishing of any item and service for which payment

 may be made in whole and in part under the Medicare program and in return for

  arranging for the ordering of any service and item for which payment may be made in

 whole and in part under the Medicare program.




 Indictment - Page 46
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 47 of 60 PageID #: 47




           Overt
             Act     Payment Date      Amount       Entity/Individual
              a.          8/18/2014     $5,050.60        UMT
              b.          9/9/2014     $25,000.00        UMT
              c.         9/17/2014      $9,113.55        UMT
              d.         10/15/2014    $41,018.79        UMT
              e.         11/14/2014    $50,000.00        UMT
              f.         11/14/2014    $53,627.99        UMT
              R-         12/15/2014    $85,058.36        UMT
              h.          1/15/2015    $60,146.87        VBH
              i.         2/17/2015     $56,765.81        VBH
              i-         2/17/2015     $50,000.00        VBH
              k.         2/27/2015     $25,000.00        VBH
              1.         3/16/2015     $80,247.88        VBH
              m.         4/15/2015     $95,555.05        VBH
              n.          5/8/2015        $361.28        VBH
              0.         5/15/2015    $204,396.51        VBH
              P-         6/15/2015    $150,683.14        VBH
              q-         6/17/2015      40,500.00        VBH
              r.         7/15/2015     294,259.83        VBH
              s.         8/14/2015     178,347.81        VBH
              t.         8/19/2015     $81,082.11        VBH
              u.         8/21/2015     $39,500.00        VBH
              V.         9/15/2015     $90,610.47        VBH
              w.         10/15/2015   $103,791.59        VBH
                .        11/18/2015    100,442.52        VBH
              y-         12/15/2015    $57,835.96        VBH
              z.          1/15/2016    $39,843.26        VBH
              aa.        2/12/2016     $36,367.88        VBH
              bb.        3/15/2016     $37,143.01        VBH
              cc.        4/15/2016     $21,118.35        VBH
              dd.        4/21/2016      $2,013.15        VBH
              ee.        5/13/2016     $23,168.34        VBH
              ff.        6/15/2016     $10,598.57        VBH
              gg-        6/28/2016        $911.41        VBH




  Indictment - Pa e 47
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 48 of 60 PageID #: 48




         Unindicted Co-Conspirator 2

         64. On or about March 11, 2015, Unindicted Co-conspirator 2 entered into a

  verbal agreement with Timothy Armstrong for the referral of and arranging for health

  care business. According to the agreement, Unindicted Co-conspirator 2 would receive

  $200 for each referral she generated.

         65. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Timothy Armstrong and Virginia Blake Herrin,

  acting through UMT and VBH, knowingly and willfully paid remuneration, including

  any kickback, directly and indirectly, overtly and covertly, in cash and in kind, to

 Unindicted Co-conspirator 2 to induce the referral of and arranging for the furnishing of

 any item and service for which for which payment may be made in whole and in part

 under the Medicare program and in return for arranging for the ordering of any service

 and item for which payment may be made in whole and in part under the Medicare

 program; and Unindicted Co-conspirator 2 knowingly and willfully received

 remuneration, including any kickback, directly and indirectly, overtly and covertly, in

 cash and in kind, in return for referring Medicare beneficiaries for the furnishing and

 arranging for the furnishing of any item and service for which payment may be made in

 whole and in part under the Medicare program and in return for arranging for the

 ordering of any service and item for which payment may be made in whole and in part

 under the Medicare program.




 Indictment - Page 48
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 49 of 60 PageID #: 49




         Overt
          Act     Payment Date         Amount               Entity/Individual
            a.      5/15/2015             $745.13      Unindicted Co-conspirator 2
            b.      5/15/2015          $27,831.00      Unindicted Co-conspirator 2
            c.      6/22/2015           $3,000.00      Unindicted Co-conspirator 2
            d.      6/22/2015         $60,305.69       Unindicted Co-conspirator 2
            e.      7/20/2015        $129,307.61       Unindicted Co-conspirator 2
            f.      8/26/2015         $96,814.00       Unindicted Co-conspirator 2
            g-      9/16/2015         $29,846.26       Unindicted Co-conspirator 2
            h.       12/4/2015        $39,742.57       Unindicted Co-conspirator 2
            i.      12/18/2015        $18,108.23       Unindicted Co-conspirator 2
            .b      12/18/2015        $10,005.14       Unindicted Co-conspirator 2
            k.       1/14/2016         $9,899.00       Unindicted Co-conspirator 2
            1.      1/25/2016           $4,188.03      Unindicted Co-conspirator 2
            m.      5/11/2016          $47,500.00      Unindicted Co-conspirator 2
            n.      9/27/2016           $8,500.00      Unindicted Co-conspirator 2

        Ashley Kretzschmar

        66. On or about October 17, 2013, Ashley Kretzschmar entered into a written

 agreement with Vantari for the referral of and arranging for health care business.

 According to the agreement, Ashley Kretzschmar would receive $200 for each referral

 she generated.


        67. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

 through Vantari, knowingly and willfully paid remuneration, including any kickback,

 directly and indirectly, overtly and covertly, in cash and in kind, to Ashley Kretzschmar

 to induce the referral of and arranging for the furnishing of any item and service for

 which for which payment may be made in whole and in part under the Medicare program



 Indictment - Page 49
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 50 of 60 PageID #: 50



  and in return for arranging for the ordering of any service and item for which payment

  may be made in whole and in part under the Medicare program; and Ashley

  Kretzschmar knowingly and willfully received remuneration, including any kickback,

  directly and indirectly, overtly and covertly, in cash and in kind, in return for referring

  Medicare beneficiaries for the furnishing and arranging for the furnishing of any item and

  service for which payment may be made in whole and in part under the Medicare

  program and in return for arranging for the ordering of any service and item for which

  payment may be made in whole and in part under the Medicare program.

           O ert
            Act     Payment Date          Amount              Entity/Individual
              a.         12/2/2013       $14,328.09          Ashley Kretzschmar
              b.        12/13/2013        $4,170.16          Ashley Kretzschmar
              c.          1/3/2014          $457.17          Ashley Kretzschmar
              d.         1/15/2014         $1,000.14         Ashley Kretzschmar
              e.         2/3/2014            $446.00         Ashley Kretzschmar
              f.        2/15/2014          $2,228.87         Ashley Kretzschmar
              g-         3/3/2014          $2,023.58         Ashley Kretzschmar
              h.        3/17/2014          $2,735.30         Ashley Kretzschmar
              i.        4/11/2014        $12,892.08          Ashley Kretzschmar
              j-        5/15/2014          $4,933.40         Ashley Kretzschmar
              k.        6/16/2014          $4,206.12         Ashley Kretzschmar
              1.        7/15/2014          $1,161.13         Ashley Kretzschmar
              m.        8/15/2014            $112.01         Ashley Kretzschmar
              n.        9/17/2014            $122.06         Ashley Kretzschmar
              0.        10/15/2014           $201.08         Ashley Kretzschmar
              P-        4/15/2015             $52.14         Ashley Kretzschmar

         Patrick Ridgeway and RenRx

         68. On or about December 22, 2014, the same day that CMS suspended

 RenRx s Medicare payments based on credible allegations of fraud, Patrick Ridgeway



 Indictment - Pa e 50
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 51 of 60 PageID #: 51




  communicated by phone and email with Nicolas Arroyo in order to negotiate a kickback

  arrangement.


         69. Between December 22, 2014, and December 23, 2014, P trick Ridgeway

  entered into a verbal agreement with Nicolas Arroyo for the referral of and arranging for

  health care business. According to the agreement, RenRx would receive 50% of

  reimbursements received by Vantari for RenRx-generated referrals.


         70. On or about December 26, 2014, RenRx entered into a written agreement

  with Vantari for the referral of and arranging for health care business. According to the

  agreement, RenRx would provide marketing, training, and other customer-related


  services to Vantari. In exchange, RenRx was to receive $6,000,000 per month. RenRx

  would be paid according to the following schedule:

                            Payment Date          Payment Amount
                           January 15, 2015          $1,000,000
                           January 30, 2015          $2,000,000
                          February 15, 2015          $3,750,000
                          February 30, 2015          $3,750,000
                           March 15, 2015            $3,750,000
                           March 30, 2015            $3,750,000
                            April 15, 2015           $3,000,000
                            April 30, 2015           $3,000,000
                            May 15,2015              $3,000,000
                            May 30, 2015             $3,000,000
                            June 15, 2015            $3,000,000
                            June 30, 2015            $3,000,000
                            July 15,2015             $3,000,000
                            July 30, 2015            $3,000,000
                           August 15, 2015           $3,000,000
                           August 30, 2015           $3,000,000
                         September 15, 2015          $3,000,000
                         September 30, 2015          $3,000,000
                          October 15, 2015           $3,000,000

 Indictment - Page 51
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 52 of 60 PageID #: 52




                           Payment Date           Payment Amount
                          October 30, 2015            $3,000,000
                         November 15, 2015            $3,000,000
                         November 30, 2015            $3,000,000
                         December 15, 2015            $3,000,000
                         December 30, 2015            $3,000,000
                          January 15, 2016            $3,000,000
                          January 30, 2016            $3,000,000

 In the Vantari 1099 Contractor Agreement, the parties stipulated that the compensation

 was reasonable, was at fair market value, had been determined through arm s length

 negotiations, and had not been determined in a manner that took into account the volume

 or value of referrals or business otherwise generated between the parties for which

 payment may be made in whole or in part under Medicare or any federal or state health

 care program or under any other third party payer program. These stipulations are false.

        71. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Philip Lamb, Nicolas Arroyo, and others, acting

 through Vantari, knowingly and willfully paid remuneration, including any kickback,

 directly and indirectly, overtly and covertly, in cash and in kind, to RenRx to induce the

 referral of and arranging for the furnishing of any item and service for which for which

 payment may be made in whole and in part under the Medicare program and in return for

 arranging for the ordering of any service and item for which payment may be made in

 whole and in part under the Medicare program; and Patrick Ridgeway, acting through

 RenRx, knowingly and willfully received remuneration, including any kickback, directly

 and indirectly, overtly and covertly, in cash and in kind, in return for referring Medicare


 Indictment - Page 52
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 53 of 60 PageID #: 53




  beneficiaries for the furnishing and arranging for the furnishing of any item and service

  for which payment may be made in whole and in part under the Medicare program and in

  return for arranging for the ordering of any service and item for which payment may be

  made in whole and in part under the Medicare program.

           Overt
            Act     Payment Date        Amount              Entity/Individual
              a.        1/21/2015    $1,000,000.00                RenRx
              b.        1/30/2015    $1,000,000.00                RenRx
              c.         2/9/2015    $1,000,000.00                RenRx
              d.        2/23/2015    $1,500,000.00                RenRx
              e.         3/4/2015    $2,250,000.00                RenRx
              f.        3/19/2015    $1,250,000.00                RenRx
              g-         4/6/2015      $250,000.00                RenRx

        Laboratory 2, Codon, Genematrix, ALS, and Vivo

        72. On or about September 2, 2014, Genematrix entered into a written

  agreement with Laboratory 2 for the referral of and arranging for health care business.

  According to the agreement, Genematrix would receive 25% of reimbursements received

  by Laboratory 2 for Genematrix-generated referrals. The agreement also stipulated to

 monthly billable sample volume minimums.

        73. On or about March 11, 2015, Codon entered into a written agreement with

 Laboratory 2 for the referral of and arranging for health care business. According to the

  agreement, Codon would receive 50% of reimbursements received by Laboratory 2 for

  Codon-generated referrals. Like KNM Global, Codon was a company controlled by

 Nicolas Arroyo and Unindicted Co-conspirator 1. Codon was unknown to Philip Lamb.




 Indictment - Page 53
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 54 of 60 PageID #: 54




         74. On or about April 14, 2015, Nicolas Arroyo, Vincent Marchetti, Jr.,

  William Flowers, Steven Donofrio, and Unindicted Co-conspirator 1 exchanged email

  communications discussing the packaging and handling of Laboratory 2 PGx samples

  which were scheduled to arrive at Vantari s distribution center in Tempe, Arizona.

         75. On or about July 15, 2015, Nicolas Arroyo sent an email to Codon

  personnel wherein he instructed Codon personnel to pay 40% of reimbursements received

  by Codon on any Texas business to ALS and to pay 40% of reimbursements received by

  Codon on any New York business to Genematrix.


         76. On or about December 1, 2015, the Genematrix agreement was amended

  and the amount was increased to 35% of reimbursements received by Laboratory 2 for

  Genematrix-generated referrals. The agreement also included a number of additional

  sales incentive provisions.


         77. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

  constituted illegal remunerations, Laboratory 2 knowingly and willfully paid

  remuneration, including any kickback, directly and indirectly, overtly and covertly, in

  cash and in kind, to Codon and Genematrix to induce the referral of and arranging for the

  furnishing of any item and service for which for which payment may be made in whole

  and in part under the Medicare program and in return for arranging for the ordering of

  any service and item for which payment may be made in whole and in part under the

 Medicare program; and Nicolas Arroyo and Unindicted Co-conspirator 1, acting through

  Codon, and Steven Donofrio, acting through Genematrix, knowingly and willfully

 Indictment - Page 54
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 55 of 60 PageID #: 55




  received remuneration, including any kickback, directly and indirectly, overtly and

  covertly, in cash and in kind, in return for referring Medicare beneficiaries for the

  furnishing and arranging for the furnishing of any item and service for which payment

  may be made in whole and in part under the Medicare program and in return for

  arranging for the ordering of any service and item for which payment may be made in

 whole and in part under the Medicare program.

           Overt
            Act     P yment Date         Amount              Entity/Individual
              a.        5/29/2015        $41,262.10              Genematrix
              b.        6/30/2015        $20,556.78              Genematrix
              c.        6/30/2015         $1,948.69                 Codon
              d.        7/31/2015        $21,222.31              Genematrix
              e.        7/31/2015        $28,855.90                Codon
              f.        8/31/2015        $40,716.72              Genematrix
              g-        8/31/2015        $36,274.27                Codon
              h.        9/30/2015        $16,542.16              Genematrix
              i.        9/30/2015        $14,618.72                Codon
              j-        10/30/2015       $22,365.30              Genematrix
              k.        10/30/2015       $11,117.85                Codon
              1.        12/31/2015        $7,149.46              Genematrix
              m.        12/31/2015       $12,859.80                Codon
              n.         2/1/2016         $1,527.59              Genematrix
              0.         2/1/2016         $1,215.05                Codon
              P-        2/29/2016         $3,631.14              Genematrix
              q-         4/1/2016         $3,390.87              Genematrix
              r.         4/1/2016         $2,984.92                Codon

        78. On or about the dates specified below in the payment date column, to the

 particular entity or individual specified, and in the amounts specified, a portion of which

 constituted illegal remunerations, Steven Donofrio, acting through Genematrix,

 knowingly and willfully paid remuneration, including any kickback, directly and


 Indictment - Pa e 55
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 56 of 60 PageID #: 56




  indirectly, overtly and covertly, in cash and in kind, to ALS in return for arranging for the

  ordering of any service and item for which payment may be made in whole and in part

 under the Medicare program; and Vincent Marchetti, Jr. and Williams Flowers, acting

 through ALS, knowingly and willfully received remuneration, including any kickback,

 directly and indirectly, overtly and covertly, in cash and in kind, in return for arranging

 for the ordering of any service and item for which payment may be made in whole and in

 part under the Medicare program.

           Overt
            Act     Payment Date         Amount              Entity/Individual
              a.         8/7/2015         $9,611.12                 ALS
              b.        9/14/2015         $5,690.39                 ALS
              c.        9/28/2015          $475.22                  ALS
              d.        10/13/2015        $3,831.74                 ALS
              e.        10/29/2015         $528.36                  ALS
              f.        11/18/2015        $1,345.29                 ALS
              g-        11/25/2015          $200.00                 ALS
              h.        12/23/2015        $1,179.61                 ALS
              i.         1/29/2016        $1,560.61                 ALS
              i-        2/26/2016           $521.00                 ALS

        All in violation oflSU.S.C. §371.




 Indictment - Page 56
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 57 of 60 PageID #: 57




              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
    Pursuant to 18 U.S.C. § 98Uayi fQ, 18 U.S.C. § 982(a (7 , and 28 U.S.C. § 2461(c

         1. The allegations contained in Count 1 this Indictment are realleged and

  incorporated by reference as though fully set forth herein for the purpose of alleging

  forfeiture to the United States of America of certain property in which the defendants

  have an interest.


         2. Upon conviction of any violation of 18 U.S.C. § 371, the defendants, Philip

  Lamb, Nicolas Arroyo, Vincent Marchetti, Jr., William Flowers, Ste en Donofrio,

  James J. Walker, Jr. a/k/a Jimmy Walker, Timothy Armstrong, Vir inia Blake

  Herrin, Patrick Ridgeway, Chismere Mallard, Ray W. Ng, and Ashley Kretzschmar,

  shall forfeit to the United States any property, real or personal, that constitutes or is

  derived from proceeds traceable to a violation of any offense constituting specified

  unlawful activity, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

         3. Upon conviction of any Federal health care offense, the defendants, Philip

  Lamb, Nicolas Arroyo, Vincent Marchetti, Jr., William Flowers, Steven Donofrio,


  James J. Walker, Jr. a/k/a Jimmy Walker, Timothy Armstrong, Virginia Blake

  Herrin, Patrick Ridgeway, Chismere Mallard, Ray W. Ng, and Ashley Kretzschmar,

  shall forfeit to the United States any property, real or personal, that constitutes or is

  derived, directly or indirectly, from gross proceeds traceable to the commission of the

  offense, pursuant to 18 U.S.C. § 982(a)(7).




  Indictment - Page 57
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 58 of 60 PageID #: 58




         4. Pursuant to 21 U.S.C. § 853(p), as incorporated by reference by 18 U.S.C. §

  982(b), if any of the forfeitable property, or any portion thereof, as a result of any act or

  omission of the defendant:

                a. Cannot be located upon the e ercise of due diligence;

                b. Has been transferred, or sold to, or deposited with a third party;

                c. Has been placed beyond the jurisdiction of the Court;

                d. Has been substantially diminished in value; or

                e. Has been commingled with other property which cannot be subdivided

                    without difficulty;

  it is the intent of the United States to seek the forfeiture of other property of the defendant

  up to the value of the above-described forfeitable properties, including, but not limited to,

  any identifiable property in the name of the defendants, Philip Lamb, Nicolas Arroyo,

  Vincent Marchetti, Jr., William Flowers, Steven Donofrio, James J. Walker, Jr.


  a/k/a Jimmy Walker, Timothy Armstrong, Vir inia Blake Herrin, Patrick

  Ridgeway, Chismere Mallard, Ray W. Ng, and Ashley Kretzschmar.

         5. The property which is subject to forfeiture, includes but is not limited to the

  following:

                a) Bank/Investment Accounts:

                         • $167,595.55 in funds seized from bank account xxxxxx5763 at
                            Wells Fargo Bank in the name of FLO Vascular, LLC;

                         • $107,172.63 in funds seized from a Vanguard SEP-IRA account
                            in the name of James J. Walker, Jr.; and




  Indictment - Page 58
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 59 of 60 PageID #: 59




                        • $483,547.00 in funds seized from bank account xxxx5594 at
                           Interactive Brokers, LLC, in the name of James J. Walker, Jr. and
                           Christine W. Walker.

                b) Cash Proceeds:

                        A sum of money equal to $36,282,569.60 in United States
                        currency, and all interest and proceeds traceable thereto,
                        representing the proceeds of the offense, for which the
                        defendants are personally liable.

         6. By virtue of the commission of the offenses alleged in this Indictment, any

  and all interest the defendants have in the above-described property is vested in the

 United States and hereby forfeited to the United States pursuant to 18 U.S.C. §

  981(a)(1)(C), 18 U.S.C. § 982(a)(7), and 28 U.S.C. § 2461(c).

        All pursuant to 18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(7), and 28 U.S.C. §

  2461(c) and the procedures set forth at 21 U.S.C. § 853, as made applicable through 18

 U.S.C. § 982(b)(1).

                                                           A TRUE BILL



 Date                                                      GRAND JURY FOREPERSON


 JOSEPH D. BROWN
 UNITED STATES ATTOR EY



 NATHANIEL C. KUMMERFELD
 ASSISTANT UNITED STATES ATTORNEY




 Indictment - Page 59
Case 5:19-cr-00025-RWS-CMC Document 1 Filed 12/11/19 Page 60 of 60 PageID #: 60




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

 UNITED STATES OF AMERICA §
                                             §          No. 5T9-CR-
 v.                            §                        JUDGE
                                             §
 PHILIP LAMB (01) §
 NICOLAS ARROYO (02) §
 VINCENT MARCHETTI, JR. (03) §
 WILLIAM FLOWERS (04) §
 STEVEN DONOFRIO (05) §
 JAMES J. WALKER, JR. (06) §
 a/k/a JIMM Y WALKER §
 TIMOTHY ARMSTRONG (07) §
 VIRGINIA BLAKE HERRIN (08) §
 PATRICK RIDGEWAY (09) §
 CHISMERE MALLARD (10) §
 RAY W. NG (11) §
 ASHLEY KRETZSCHMAR (12) §

                                  NOTICE OF PENALTY

                                           COU T 1

  VIOLATION: 18U.S.C. §371
                              Conspiracy to Commit Illegal Remunerations

  PENALTY: Imprisonment of not more than five (5) years; the greater of
                    fine not to exceed $250,000, a fine not to exceed two times
                    the gross gain to the Defendant, or a fine not to exceed two
                    times the loss to the victim, or both such imprisonment and
                              fine; and a term of supervised release of not more than three
                              (3) years.

  SPECIAL ASSESSMENT: $100.00




  Indictment - Page 60
